        Case 7:20-cv-07388-KMK Document 34
                                        23 Filed 04/22/21
                                                 03/11/21 Page 1 of 2
                                                                    1




                                                                                 xxxxxxxxx




                                         7,500         xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

                                                           xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx

xxxxxxxxx   $597.36, as discussed in the Court's Order bearing the same date.

      xxxxxxxxxxxxxxxxxx       White Plains, New York
                               April 22, 2021
